Stevens, J.,
delivered the opinion of the court.
Appellant was charged with the violation of an ordinance of the town of New Houlka, the affidavit before *404the mayor charging that the defendant did “unlawfully, willfully, and feloniously take, steal, and carry away a certain lot of meat, bacon, hams, and shoulder of meat,” the property of Bill Dummy, alias William Darden, of the value of twenty dollars.
On the trial of the appeal in the circuit court appellant was convicted, and now challenges the correctness of the learned circuit court’s judgment under four assignments of error: First, the alleged failure of the town to prove a valid ordinance; second, that the evidence was insufficient; third, that the trial court permitted the prosecutor, Bill Dummy, a deaf-mute, to testify through an interpreter; it is alleged that both the witness and the interpreter were incompetent; fourth, it is said that the affidavit was sworn out before the mayor of New IToulka, while the judgment of conviction was rendered by the mayor of Houlka.
On the trial the mayor of New Houlka was introduced, and testified that the town kept an ordinance book, and that all ordinances of the town were recorded and appeared of record in the ordinance book; that the ordinance book was delivered to him as such when he was inducted into! the mayor’s office, and had been in his possession ever since. Ordinance No. 14 was thereupon identified by the mayor and read to the jury. This ordinance states upon its face that it was duly passed at a regular meeting' of the town council. It was in due form and appeared to be valid upon its face. This showing is not denied by counsel for appellant, but it is insisted that the mayor on cross-examination admitted that he was not present when the ordinance was passed, and could not of his own knowledge testify that the ordinance was in fact passed, and, further, that the minutes of the town council showing the passage of the ordinance was not introduced.
The ordinance book was sufficiently identified by the mayor, and it was vouched for as a genuine public rec*405ord. There was no effort to impeach the document, and the ordinance is properly in evidence. There was at least a prima-facie case on this point.
It is contended that the evidence of Bill Dfummy, alias Will Darden, was incompetent. The objection appears to go both to the competency of the witness and of the' interpreter, one Wilber Walker. The court examined the interpreter for the purpose of inquiring into his competency, and in the course of this examination the interpreter stated that there were several deaf-mutes in' the neighborhood, that there was a method of communication by signs, and that the witness was familiar with this method of communication, and was in fact able to communicate and' carry on a conversation with •them through signs. The witness, however, admitted on cross-examination that there were some questions that he felt sure he could not ask, and there might be some answers he could not interpret.
From the testimony itself it affirmatively appears that all material questions and answers were propounded and interpreted by the witness, and there is no showing on this appeal that the deaf-mute did not testify to all material facts within his knowledge pertaining to issues in the case. In one or two instances the interpreter was unable to put the question in the form in which counsel asked them, but the omissions relate to inquiries more or less immaterial. There was a search warrant sworn out, and the officer making the search testified to acts which tended strongly to prove the guilt of the accused. So it is that the testimony of Bill Dummy was strongly corroborated.
It is stated in Wharton’s Criminal Evidence (10th Ed.), vol. 1, section 3Í75.
“Deaf-mutes; Competency as Witnesses. — Deaf-mutes were formerly regarded as idiots, and therefore incompetent to testify, but to-day this presumption has disappeared, and the modern doctrine is that, if they have *406sufficient understanding to comprehend the facts as to which they speak, and appreciate the sanctity of an oath, they can give evidence by signs, or through an interpreter, or in writing. He can express himself in writing if, through this means, he can be more clearly understood, or through a sworn interpreter by whom his signs can be interpreted. . . . Such testimony, though made through interpretation, is not hearsay, nor is it excluded by the fact that the witness can write.”
Mr. Blackstone stated, in substance, that one who was born deaf and dumb was presumed to be incapable of understanding and was considered in law an idiot. But such a doctrine was announced at a time when eleemosynary institutions were few and when there was no adequate system of education for deaf-mutes. The doctrine announced in Blackstone’s day has been largely relaxed, if not altogether abolished, and deaf and dumb persons are now generally accepted as competent witnesses. Of course, the showing must be made in any given case that the witness has a system of communication, and, if otherwise competent, his testimony is received. So much for the testimony of the deaf-mute.
There is no merit, we think, in the argument that the interpreter was incompetent. It has been ruled that the interpreter for a deaf and dumb person need not be an expert if he ‘can sufficiently understand the signs usually employed by the witness, and can well and truly interpret the meaning. There is no objection in this, case to the relationship or interest of the interpreter, and could be none. No material prejudice of appellant’s rights is shown.
On the competency of the deaf-mute we refer to State v. Weldon, 39 S. C. 318, 17 S. E. 688, 24 L. R. A. 126, and case note.
• On the competency of the interpreter and the admissibility of evidence through an interpreter, we refer to Commonwealth v. Vose, 157 Mass. 393, 32 N. E. 355, 17 *407L. R. A. 813, and case note, and likewise to the case note to State v. Fong Loon (Idaho) found in L. R. A. 1916F, 1206.
The testimony is amply sufficient to support a conviction. The record affirmatively shows that the piróse cutí on was before the mayor of New Houlka, and the judgment of conviction appealed from is in favor of New Houlka. There can be no merit, therefore, in the contention that the record shows two towns.

Afflrmea,